 

 

 

UNITED STATES DISTRICT COURT — fleecrnomeatay rice:
UNITED ST eS St we NEW YORK | TROOP NES we Kaa yaa hy

x orem. Loe 4
UNITED STATES OF AMERICA : (AY 21 oy
Vv.
JAMES WILLIAMS 20 CR 662 (VB)

Defendant.
x

 

For the reasons set forth on the record at a hearing held today, the Court (1) denied
defendant’s motion to suppress physical evidence seized from his person at the time of his arrest,
(ii) reserved decision on defendant’s motion to suppress out-of-court single-photograph
identifications of him by a confidential informant and an undercover police officer, and any in-
court identification testimony from those two witnesses, (iii) denied defendant’s application for
release on bail, and (iv) excluded time under the Speedy Trial Act through July 30, 2021.

The next conference in this case is scheduled for July 30, 2021, at 9:15 a.m., to be
conducted in person at the courthouse.

Dated: June 30, 2021

White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 

 
